Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  IORANEUSA, LLC, a Florida limited
  liability company,

        Defendant.
  ________________________________/

                                            COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant IORANEUSA,

  LLC, a Florida limited liability company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet website for services, to order merchandise, and to secure

  information about Defendant’s stores online. This is also an action for declaratory and injunctive

  relief to prevent the continuing act of trespass against the Plaintiff’s personal property and for

  compensatory damages to Plaintiff for such trespass. Remedies provided under common law for

  trespass are not exclusive and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331, and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 2 of 20




         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, seeing, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software. Screen reader software translates

  the visual internet into an auditory equivalent. At a rapid pace, the software reads the content of a

  webpage to the user. “The screen reading software uses auditory cues to allow a visually impaired

  user to effectively use websites. For example, when using the visual internet, a seeing user learns

  that a link may be ‘clicked,’ which will bring her to another webpage, through visual cues, such

  as a change in the color of the text (often text is turned from black to blue). When the sighted user's

  cursor hovers over the link, it changes from an arrow symbol to a hand. The screen reading

  software uses auditory—rather than visual—cues to relay this same information. When a sight

  impaired individual reaches a link that may be ‘clicked on,’ the software reads the link to the user,

  and after reading the text of the link says the word ‘clickable.’…Through a series of auditory cues



                                                    2
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 3 of 20




  read aloud by the screen reader, the visually impaired user can navigate a website by listening and

  responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767, 2017 WL

  6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

         7.      Defendant is a Florida limited liability company authorized to do business and

  doing business in the State of Florida. Defendant owns and operates a women’s retail clothing

  stores, including one of the stores Plaintiff intended to patronize at 701 S. Miami Avenue Miami,

  Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet. Because he is significantly and

  permanently blind and visually disabled, in order to effectively communicate and comprehend

  information available on the internet and thereby access and comprehend websites, Plaintiff uses

  commercially available screen reader software to interface with the various websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates women’s retail clothing stores under the name “Iorane.” Each Iorane store is open to

  the public. As the owner and operator of these retail stores, Defendant is defined as a place of

  “public accommodation" within meaning of Title III because Defendant is a private entity which

  owns and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping center,

  or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.



                                                   3
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 4 of 20




          12.     Defendant     controls,   maintains,    and/or    operates    an    adjunct    website,

  https://www.ioranetogo.com (hereinafter the “Website”). One of the functions of the Website is

  to provide the public information on the various locations of Defendant’s stores that sell its

  merchandise within the State of Florida. Defendant also sells to the public its merchandise through

  the Website.

          13.     The Website also services Defendant’s physical stores by providing information on

  its available merchandise, tips and advice, editorials, sales campaigns, events, and other

  information that Defendant is interested in communicating to its customers.

          14.     Because the Website allows the public the ability to locate Defendant’s physical

  stores, purchase merchandise from Defendant that is also available for purchase in its physical

  stores, purchase gift certificates for use in its physical stores, and sign up for an electronic emailer

  to receive offers, benefits, exclusive invitations, and discounts for use in the physical stores, the

  Website is an extension of, and gateway to, Defendant’s physical stores. By this nexus, the

  Website is characterized as an intangible service, privilege, and advantage provided by a place of

  public accommodation as defined under the ADA and thus an extension of the services, privileges,

  and advantages made available to the general public by Defendant through its brick-and-mortar

  locations and businesses.

          15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for purchase in its physical stores, purchase gift certificates for use in its physical stores,

  and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

  for use in the physical stores, the Website is an extension of, and gateway to, the physical stores,

  which are places of public accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E). As

  such, the Website is an intangible service, privilege, and advantage of Defendant’s brick and



                                                     4
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 5 of 20




  mortar stores that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual disabilities, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges, and advantages as are afforded the non-visually disabled

  general public both online and in the physical stores.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet, by this nexus

  the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

  stores that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual disabilities, and must not deny those individuals the full and equal

  enjoyment of the services, privileges and advantages afforded to the non-visually disabled public

  both online and in the physical stores. As such, Defendant has subjected itself and the Website to

  the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendant’s physical stores, and to search for the store locations, check store hours and

  merchandise pricing, purchase merchandise, purchase gift cards and sign up for an electronic

  emailer to receive offers, benefits, exclusive invitations, and discounts for use at the Website or in

  Defendant’s physical stores.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise, purchase gift

  certificates to use einthe physical stores, and sign up for an electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use in the physical stores from his home are

  important accommodations for Plaintiff because traveling outside of his home as a blind and

  visually disabled individual is often difficult, hazardous, frightening, frustrating and confusing



                                                    5
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 6 of 20




  experience. Defendant has not provided its business information in any other digital format that

  is accessible for use by blind and visually impaired individuals using the screen reader software.

         19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

  to compare features, discounts, promotions, and prices.

         20.     During the month of January 2021, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the merchandise and online offers to educate himself as to

  the merchandise, sales, discounts, and promotions being offered, and with the intent of making a

  purchase through the Website or at one of the Defendant’s stores.

         21.     Plaintiff utilizes screen reader software that allows individuals who are blind and

  visually disabled to communicate with websites. However, Defendant’s Website contains access

  barriers that prevent free and full use by blind and visually disabled individuals using keyboards

  and available screen reader software. These barriers are pervasive and include, but are not limited

  to:

                 a. Product description and price are inaccessible when navigating with a
                    keyboard;

                 b. Home page button is mislabeled;

                 c. Sizes are mislabeled; and

                 d. Once inside shopping cart the product and price are inaccessible.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who


                                                   6
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 7 of 20




  have questions or concerns about, or who are having difficulties communicating with, the Website.

  However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

  on the Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with the same access to the merchandise, sales, discounts, and promotions as provided at the

  Website and in the physical stores as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical stores and to use the Website, but he

  is unable to fully do so as he is unable to effectively communicate with Defendant due to his severe

  blindness and visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others

  who are blind and with visual disabilities, will suffer continuous and ongoing harm from

  Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless properly

  enjoined by this Court.

         26.     Because of the nexus between Defendant’s retail stores and the Website, and the

  fact that the Website clearly provides support and is connected to Defendant’s retail stores for its

  operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s

  brick and mortar stores that must comply with all requirements of the ADA, must not discriminate

  against individuals with disabilities, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges, and advantages as are afforded the non-visually disabled

  public both online and in the physical stores, which are places of public accommodation subject

  to the requirements of the ADA.




                                                   7
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 8 of 20




          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendant has not created and instituted on the Website

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Website, applications,

  and digital assets accessible to the visually disabled or blind community.




                                                   8
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 9 of 20




          36.     On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

          37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Website to blind and visually

  disabled individuals who want the safety and privacy of purchasing Defendant’s merchandise

  offered on the Website online from their homes.

          38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

          39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites such as the Website.

          41.     On information and belief, Defendant is, and at all relevant times has been, aware

  of the barriers to effective communication within the Website which prevent individuals with

  visual disabilities from the means to comprehend information presented therein.

          42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Website.

          43.     The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.




                                                    9
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 10 of 20




          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with the Website’s access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

   has agreed to pay them a reasonable fee for their services.

                                          Trespass Violations

          48.     Plaintiff utilizes his computer to access websites such as Defendant’s Website.

          49.     Plaintiff uses his computer as a method of conveyance of his personal information.

   Plaintiff stores his personal information and retains his browsing history on his computer.

          50.     Based upon a review of the Website, when a user accesses the Website, Defendant

   places software on the Plaintiff’s personal computer and hard drive, without the user’s advance

   consent or knowledge. It is also clear that Defendant has used browser cookies to identify websites

   that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

          51.      Defendant informs the Website user that the user’s personal information and

   browsing history is collected and is used for targeted marketing and advertising.

          52.     Because of his blindness, Plaintiff was unable to fully and meaningfully

   comprehend the Website; therefore, Plaintiff had no choice as to, and likewise no knowledge of,

   Defendant’s installation of the data and information gathering and tracking software, and the



                                                   10
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 11 of 20




   collection of his browsing history, that was placed on his computer and its hard drive, which in

   fact occurred.

          53.       Through its Website, Defendant thus has committed a trespass against the Plaintiff

   by the Website’s placement of information gathering and tracking software on Plaintiff’s computer

   without Plaintiff’s knowledge or prior consent.

                                COUNT I – VIOLATION OF THE ADA

          54.       Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          55.       Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

   the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

   subject to the ADA.

          56.       Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

   because it provides the general public with the ability to locate Defendant’s physical stores,

   purchase merchandise that is available for purchase in the physical stores, purchase gift certificates

   for use in the physical stores, and sign up for an electronic emailer to receive offers, benefits,

   exclusive invitations, and discounts for use at the physical stores. The Website thus is an extension

   of, gateway to, and intangible service, privilege, and advantage of Defendant’s physical stores.

   Further, the Website also serves to augment Defendant’s physical stores by providing the public

   information on the various physical locations of the stores and by educating the public as to

   Defendant’s available merchandise sold through the Website and in its physical stores.

          57.       Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.



                                                      11
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 12 of 20




          58.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          59.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          60.     Defendant’s Website must comply with the ADA, but it does not as specifically

   alleged hereinabove and below.

          61.     Because of the inaccessibility of the Website, individuals with disabilities who are

   visually disabled are denied full and equal enjoyment of the information and services that

   Defendant has made available to the public on its Website and in its physical stores in violation of

   42 U.S.C. §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

          62.     The Website was subsequently visited by Plaintiff’s expert in January 2021, and

   the expert determination was that the same access barriers that Plaintiff had initially encountered,

   as well as numerous additional access barriers, existed. Defendant also has not disclosed to the

   public any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to



                                                   12
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 13 of 20




   blind and visually disabled individuals, nor has it posted on the Website a conspicuous and

   effective “accessibility” notice, statement, or policy to provide blind and visually disabled person

   such as Plaintiff with a viable alternative means to access and navigate the Website. Defendant

   thus has failed to make reasonable modifications in its policies, practices, or procedures when such

   modifications are necessary to afford goods, services, facilities, privileges, advantages, or

   accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

   viable and effective “accessibility” notice, policy, or statement and the numerous access barriers

   as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite

   Exhibit “A” and the contents of which are incorporated herein by reference, continue to render the

   Website not fully accessible to users who are blind and visually disabled, including Plaintiff.

           63.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.

           64.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           65.     There are readily available, well established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to Defendant.




                                                    13
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 14 of 20




          66.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

   access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

   assistance of interface with screen reader software to comprehend and access internet websites.

   These violations within the Website are ongoing.

          67.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

          68.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

          69.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          70.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          71.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.




                                                    14
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 15 of 20




          72.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website with a nexus to its brick-and-mortar stores, Plaintiff has suffered an injury in

   fact by being denied full access to and enjoyment of Defendant’s Website and thus the full benefits,

   privileges, and advantages offered by its physical stores.

          73.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.

          74.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief, including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a statement as to the Defendant’s

   policy to ensure persons with visual disabilities have full and equal enjoyment of the services,

   facilities, privileges, advantages, and accommodations through the Website.

          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by blind and visually disabled users, and during that time period prior to the

   Website’s being readily accessible, to provide an alternative method for individuals with visual

   disabilities to access the information available on the Website until such time that the requisite

   modifications are made, and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual disabilities will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendant’s physical stores and becoming informed of and purchasing

   Defendant’s merchandise online, and during that time period prior to the Website’s being designed

   to permit individuals with visual disabilities to effectively communicate, to provide an alternative



                                                    15
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 16 of 20




   method for individuals with visual disabilities to effectively communicate for such goods and

   services made available to the general public through the Website.

          75.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Website, and continue

                to monitor and update the Website on an ongoing basis, to remove barriers in order that

                individuals with visual disabilities can access, and continue to access, the Website and

                effectively communicate with the Website to the full extent required by Title III of the

                ADA;

          C. An Order requiring Defendant, by a date certain, to clearly display the universal

                disabled logo within the Website, wherein the logo 1 would lead to a page which would

                state Defendant’s accessibility information, facts, policies, and accommodations. Such

                a clear display of the disabled logo is to ensure that individuals who are disabled are

                aware of the availability of the accessible features of the Website;

          D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

                accessibility by implementing a website accessibility coordinator, a website application




   1
                        or similar.

                                                     16
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 17 of 20




           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Website on how to conform

           all web content and services with ADA accessibility requirements and applicable

           accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further

           directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review;

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Website homepage, a statement of Defendant’s Accessibility Policy to



                                                17
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 18 of 20




                ensure the persons with disabilities have full and equal enjoyment of the Website and

                shall accompany the public policy statement with an accessible means of submitting

                accessibility questions and problems;

          K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

          L. Such other and further relief as the Court deems just and equitable.

                                        COUNT II – TRESPASS

          76.      Plaintiff re-alleges paragraphs 1 through 53 as if set forth fully herein.

          77.      Plaintiff’s tangible personal property, being his computer, its hard drive, and the

   personal information and browsing history stored therein, has suffered a trespass by Defendant on

   each and every occasion that Plaintiff has accessed the Website, due to Defendant’s automatic

   installation of information gathering and tracking software and analytics, which are present on and

   through the Website, on Plaintiff’s computer.

          78.      At all relevant times, Plaintiff did not consent to and was unaware that the Website

   was placing software on his computer due to his inability to effectively communicate with and

   fully view and access the Website.

          79.      Plaintiff did not consent to the placement of the information gathering and tracking

   software on his computer and its hard drive; therefore, Defendant has committed a trespass against

   Plaintiff by placing such software on his computer and hard drive without his knowledge or prior

   consent.

          80.      By the acts described hereinabove, Defendant has repeatedly and persistently

   engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

   trespass.




                                                     18
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 19 of 20




          81.      Defendant’s automatic installation, operation, and execution of information

   gathering and tracking software on Plaintiff’s computer and its hard drive have directly and

   proximately impaired the condition and value of the Plaintiff’s computer, thereby causing Plaintiff

   damages.

          82.      The Website has a “Privacy Policy” that discusses the automatic gathering of

   information from, and the automatic placement of cookies and other information gathering

   software on, computers and electronic devices of users of the Website such as Plaintiff. A copy

   of that “Privacy Policy” is attached hereto as Exhibit “B” and its contents are incorporated herein

   by reference.

          83.      Defendant’s trespass to chattels, nuisance, and interference has caused real and

   substantial damage to Plaintiff as follows:

          a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

   computer (including space, memory, processing cycles, and internet connectivity);

          b) By infringing on Plaintiff’s right to exclude others from his computer;

          c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

   programs should be installed and operated on his computer;

          d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

          e) By forcing Plaintiff to expend money, time, and resources in order to remove the

   programs that had been installed on his computer without notice or consent.

          84.      Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

   disregard for Plaintiff’s rights under the law.




                                                     19
Case 1:21-cv-20962-KMM Document 1 Entered on FLSD Docket 03/11/2021 Page 20 of 20




          WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

   Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

   and equitable.

          DATED: March 11, 2021


   RODERICK V. HANNAH, ESQ., P.A.                      LAW OFFICE OF PELAYO
   Counsel for Plaintiff                               DURAN, P.A.
   4800 N. Hiatus Rd                                   Co-Counsel for Plaintiff
   Sunrise, FL, 33351                                  4640 N.W. 7th Street
   T. 954/362-3800                                     Miami, FL 33126-2309
   954/362-3779 (Facsimile)                            T. 305/266-9780
   Email: rhannah@rhannahlaw.com                       305/269-8311 (Facsimile)
                                                       Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                      By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                  PELAYO M. DURAN
         Fla. Bar No. 435384                                 Fla. Bar No. 0146595




                                                  20
